Title: To James Madison from William E. Hũlings, 15 December 1802 (Abstract)
From: Hũlings, William E.
To: Madison, James


15 December 1802, New Orleans. “By means of a friend I have Obtained the inclosed copy of the Order for the delivery of this Province to the French Republic. … The Port, and the American Deposit remain as when I last addressd you under date 25th. Novr.”
 

   
   RC and enclosure (DNA: RG 59, CD, New Orleans, vol. 1). RC 1 p. Marked “Duplicate.” Docketed by Wagner as received 9 Mar. For enclosure, see n. 1.



   
   Enclosed is a 30 July order (1 p.; in Spanish), from Miguel Cayetano Soler to Morales, informing him of a 15 July message from Cevallos that the king had determined to transfer Louisiana to France with the extent that it then had and according to that which France held when the province was ceded to Spain. Morales was ordered to make preparations to transfer the province to the authorized French representatives when they arrived. He was also notified that any troops of the permanent or temporary garrison who wished to remain under Spanish rule were to be allowed to pass to Havana following the transfer.



   
   A full transcription of this document has been added to the digital edition.

